We review the evidence in the light most favorable to the
                 prosecution and determine whether "any rational trier of fact could have
                 found the essential elements of the crime beyond a reasonable doubt."
                 Jackson ix Virginia, 443 U.S. 307, 319 (1979) (emphasis omitted); Mitchell
                 v. State, 124 Nev. 807, 816, 192 P.3d 721, 727 (2008). "NRS 205.090
                 provides, among other things, that any person who (1) passes or attempts
                 to pass, as true and genuine, a forged or false instrument, (2) knowing it to
                 be forged or false, (3) with intent to defraud, is guilty of forgery." Patin v.
                 Sheriff, Clark Cnty., 92 Nev. 673, 674, 557 P.2d 708, 708 (1976).
                             The jury heard testimony that Anderson admitted to Police
                 Officer Mario Perez, Jr., that he knew that the checks were bad and that
                 they were going to cash them. Valeria Gonzalez testified that she,
                 Anderson, and an unidentified male met with a third unidentified male.
                 The third male handed Anderson a stack of papers and told him "[t]hat he
                 would be able to cash the checks at a Walmart, this stack, and then
                 tomorrow he would be good to cash the others." 2 They then traveled to the
                 Bighorn Casino, where Anderson handed her a check and told her to cash
                 it. Gonzales saw her name and address on the check, but she did not
                 recognize the name of the company that was identified as the drawee. She
                 knew that it was not her check and that she would not be able to cash it
                 because she did not work for that company And, when she attempted to
                 cash the check, she was detained by security guards. The guards called
                 the police and stated that they had placed a female in custody for trying to


                      2 The record indicates that this statement was admitted pursuant to
                 NRS 51.035(3)(e) (a statement offered against a party that was made by a
                 coconspirator of the party during the course and in furtherance of a
                 conspiracy is not hearsay).


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                 cash a bad check. The police impounded the check and it was later
                 admitted into evidence.
                             We conclude that a rational juror could reasonably infer from
                 this evidence that the check Anderson attempted to pass was a forged or
                 false instrument. See NRS 205.090; NRS 205.110; see also Doyle v. State,
                 112 Nev. 879, 892, 921 P.2d 901, 910(1996) (describing the independent
                 proof necessary to satisfy the corpus delicti rule), overruled on other
                 grounds by Kaczmarek v. State, 120 Nev. 314, 333, 91 P.3d 16, 29 (2004).
                 It is for the jury to determine the weight and credibility to give conflicting
                 testimony, and the jury's verdict will not be disturbed on appeal where, as
                 here, substantial evidence supports the verdict.     See Bolden v. State, 97
Nev. 71, 73, 624 P.2d 20, 20 (1981). Accordingly, we
                             ORDER the judgment of conviction AFFIRMED.


                                                   &vitae
                                           Pickering


                                                                                         J.
                                                             Saitta



                 cc:   Hon. Jessie Elizabeth Walsh, District Judge
                       Michael H. Schwarz
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e